Citation Nr: 1435199	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  10-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether the appellant's character of discharge from service is a bar to VA benefits.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel







INTRODUCTION

The appellant had active military service from August 1970 to September 1972, and from September 1972 to September 1975.  The appellant's discharge was under conditions other than honorable.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 administrative decision by the VA Regional Office (RO) in Waco, Texas, which determined that the appellant's character of discharge is a bar to his receipt of VA compensation and pension benefits.  

The October 1993 decision became final.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  However, new and relevant personnel records, which were available at the time of the prior decision and could have been obtained, were received in June and July of 2009.  Therefore, the previously denied character of discharge claim must be reconsidered, not reopened.  38 C.F.R. § 3.156(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that his current psychiatric disorder was present in service, and caused him to take three periods of unauthorized absence, which ultimately led to his discharge.  The evidence of record shows that he was treated for psychiatric problems in service, and that he is currently in treatment for psychiatric and substance abuse problems.  

There is no medical opinion of record to address whether the appellant was insane at the time of the offenses leading to his discharge, utilizing VA's definition of insanity.  VA regulations provide that an insane person is one (1) who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or (2) who interferes with the peace of society; or (3) who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  

It is not necessary that the misconduct was caused by insanity, but the insanity must be contemporaneous with the misconduct.  Competent medical evidence is required on this question.  See Gardner v. Shinseki, 22 Vet. App. 415 (2009) (citing Beck v. West, 13 Vet. App. 535, 539 (2000) and Zang v. Brown, 8 Vet. App. 246, 254-55 (1995)). 

"[A] determination of whether a person is insane is in effect a determination of whether that person's actions were intentional and thus the result of willful misconduct." Zang, 8 Vet. App. at 254.

According to VA General Counsel, the term "constitutionally psychopathic" in 38 C.F.R. § 3.354(a) refers to a condition which may be described as an antisocial personality disorder. . The term "become antisocial" in 38 C.F.R. § 3.354(a) refers to the development of behavior which is hostile or harmful to others in a manner which deviates sharply from the social norm and which is not attributable to a personality disorder. 

Behavior which is attributable to a personality disorder does not satisfy the definition of insanity in section 3.354(a), nor does behavior involving a minor episode or episodes of disorderly conduct or eccentricity. VAOPGCPREC 20-97.

Thus, the Board finds that the appellant should be provided an appropriate VA mental disorders examination to obtain such an opinion, taking into account the standard necessary to determine if the appellant was insane at the time of the offenses resulting in his discharge from service.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the appellant to be scheduled for a VA mental disorders examination by a psychiatrist or psychologist to determine whether he was insane under VA regulations at the time of his three periods of unauthorized absences. 

Specifically, the examiner should interview the appellant as to the events, circumstances, and his mental state at the time immediately preceding and during his periods of AWOL and provide an opinion as to the following:

(i) whether it is at least as likely as not (50 percent probability or more) that due to disease the appellant (a) exhibited a more or less prolonged deviation from his normal method of behavior; or (b) had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided, or (c) interfered with the peace of society during the period immediately preceding the appellant's period of unauthorized absence from April 16, 1973 until August 3, 1973?

(ii) whether it is at least as likely as not (50 percent probability or more) that due to disease the appellant (a) exhibited a more or less prolonged deviation from his normal method of behavior; or (b) had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided, or (c) interfered with the peace of society during the period immediately preceding the appellant's period of unauthorized absence from October 17, 1973 until November 12, 1974?

(iii)  whether it is at least as likely as not (50 percent probability or more) that due to disease the appellant (a) exhibited a more or less prolonged deviation from his normal method of behavior; or (b) had so departed (become antisocial) from the accepted standards of the community to which by birth and education he belonged as to lack the adaptability to make further adjustment to the social customs of the community in which he resided, or (c) interfered with the peace of society during the period immediately preceding the appellant's period of unauthorized absence from February 18, 1975 until March 7, 1975?

The appellant's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should provide a thorough rationale for these opinions.  

2.  Complete any other necessary development.  Then, readjudicate the claim.  If the claim remains denied, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

